Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose; in a press forming system controlled by a control device to control press working and material supply, the press forming system having a slide which is moved through an advance (press forming position) and a withdrawal position and a detector to detect forming material which is supplied from a material supply and a control device; wherein the material supply device is configured to start a supply operation at a synchronous timing while the slide returns from the advance position to the withdrawal position, wherein the control device configured to perform a control for stopping the slide before the slide reaches the withdrawal position from the advance position in a case where the forming material is not detected within a predetermined determination period by the detection device, wherein the synchronous timing is a timing at which the slide moving from the advance position to the withdrawal position passes through a synchronous position, and wherein the synchronous position is a position where the material supply device or the forming material held by the material supply device does not interfere with the press working portion due to the movement of the slide in a case where the material supply device starts the supply operation at the timing at which the slide passes through the synchronous position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725